DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 5/29/2022.  As directed by the amendment: Claims 2-15 have been amended for typographical errors, and no new claims have been added.  Thus, Claims 1-15 are presently pending in this application.  
REASONS FOR ALLOWANCE
Claims 1-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: the telescopic component is disposed with four fixed points arranged in a straight line, which one-to-one correspondingly fix the respective first driving ropes of remaining four fingers other than a thumb, or one-to-one correspondingly fix the respective second driving ropes of the remaining four fingers other than the thumb, and a distance between any two adjacent fixed points is telescopic; the telescopic component is pivotally connected to the first sliding block and the second sliding block respectively through two pins; claims in this application are allowable due to the limitations as set forth in Claim 1. 
An under-driven prosthetic hand with a self-adaptive grasping function, comprising a prosthetic hand body, a finger transmission module, an inter-finger transmission module, and a thumb driving module, wherein the prosthetic hand body comprises a palm and five fingers, and each of the fingers is respectively pulled to be bent by a first driving rope and pulled to be stretched by a second driving rope; the inter-finger transmission module is disposed inside the palm and comprises an inter-finger driving mechanism, an inter-finger transmission mechanism, and an inter-finger proportional transmission mechanism, wherein the inter-finger driving mechanism comprises a first motor and a first driving gear fixed onto an output shaft of the first motor, and the first motor is fixed onto the palm; the inter-finger transmission mechanism comprises a first inter-finger transmission mechanism and a second inter-finger transmission mechanism distributed on both sides of the first motor; the first inter-finger transmission mechanism comprises a first screw nut, a first polished rod, a first sliding block, and a first transmission gear, a first damping shaft, a first screw connector, and a first screw sequentially connected along a direction from a palm root to a metacarpophalangeal end; the first screw nut is disposed on the first screw, and the first sliding block is fixed onto the first screw nut and slides along the first polished rod; the second inter-finger transmission mechanism comprises a second screw nut, a 2Customer No.: 157062Docket No.: JCGL 101077Application No.: 16/985,244second polished rod, a second sliding block, and a second transmission gear, a second damping shaft, a second screw connector, and a second screw sequentially connected along the direction from the palm root to the metacarpophalangeal end; the second screw nut is disposed on the second screw, and the second sliding block is fixed onto the second screw nut and slides along the second polished rod; the first screw, the second screw, the first polished rod, and the second polished rod are parallel to each other and are all fixed onto the palm; and the proportional transmission mechanism comprises a telescopic component and four third pulleys; the telescopic component is disposed with four fixed points arranged in a straight line, which one-to-one correspondingly fix the respective first driving ropes of remaining four fingers other than a thumb, or one-to-one correspondingly fix the respective second driving ropes of the remaining four fingers other than the thumb, and a distance between any two adjacent fixed points is telescopic; the telescopic component is pivotally connected to the first sliding block and the second sliding block respectively through two pins; the four third pulleys are disposed near the palm root and one-to-one correspond to the remaining four fingers other than the thumb; and after respective driving ropes of the remaining four fingers other than the thumb are wound around the corresponding third pulleys, the respective driving ropes are divided into the first driving ropes and the second driving ropes by the third pulleys; and the thumb is independently driven by the thumb driving module, the thumb driving module comprises a second motor fixed onto the palm and a thumb bending pulley fixed onto an output shaft of the second motor; and after a driving rope of the thumb is wound around the thumb bending pulley, the driving rope of the thumb is divided into the first3Customer No.: 157062 Docket No.: JCGL101077Application No.: 16/985,244drive rope and the second drive rope by the thumb bending pulley has not been found anticipated by or obvious over any prior art including the closest prior art of WO 2020/173219 A1 (Zheng), US Patent Application Publication 2021/0128323 A1 (Traverso), of US Patent Application Publication 2020/0384637 (Asada), US Patent Application 2008/0109084 (Maitland), and US Patent 1,474,301 (Therrien)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408.918.7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIMILIAN TOBIAS SPENCER/Examiner, Art Unit 3774                                                                                                                                                                                                        

/YASHITA SHARMA/Primary Examiner, Art Unit 3774